                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

 PATRICK J. CHAREST, #182202,                   )
                                                )
        Plaintiff,                              )
                                                )
 vs.                                            )    CIV. ACT. NO. 1:20-cv-214-TFM-N
                                                )
 GOVERNOR KAY IVEY, et al.,                     )
                                                )
        Defendants.                             )

                           MEMORANDUM OPINION AND ORDER

       On March 12, 2021, the Magistrate Judge entered a report and recommendation which

recommends Plaintiff’s Amended Complaint be denied. See Doc. 32. Plaintiff timely filed

objections. See Doc. 33.

       A review of Plaintiff’s objections reviews that he objects to the case being referred to the

Magistrate Judge and her “usurpation of oath of office.” Those objections are without merit and

overruled. Also, to the extent Plaintiff seeks appointment of counsel through his objections, that

request is also denied. The remaining objections do not address the legal analysis of the

recommendation, but merely reiterate Plaintiff’s belief that those conclusions are wrong. The

Court disagrees and overrules his objections.

       Therefore, after due and proper consideration of all portions of this file deemed relevant to

the issues raised, and a de novo determination of those portions of the Report and Recommendation

to which objection is made, the Report and Recommendation of the Magistrate Judge is

ADOPTED. Accordingly, it is ORDERED that Plaintiff’s Amended Complaint (Doc. 26), which

the Court construes as a Motion to Amend is DENIED and this case is still controlled by the

original complaint.



                                           Page 1 of 2
This case is REFERRED BACK to the Magistrate Judge for further proceedings.

DONE and ORDERED this 8th day of July, 2021.

                                  /s/Terry F. Moorer
                                  TERRY F. MOORER
                                  UNITED STATES DISTRICT JUDGE




                                Page 2 of 2
